ACCEPTED
                                                                              03-14-00782-CV
                                                                                      6882539
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        9/11/2015 10:50:29 AM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                         No. 03-14-00782-CV

                                                             FILED IN
                                                      3rd COURT OF APPEALS
                        In The Court Of Appeals            AUSTIN, TEXAS
                    For The Third Court Of Appeals    9/11/2015 10:50:29 AM
                             Austin, Texas                JEFFREY D. KYLE
                                                               Clerk


               SANTANDER CONSUMER USA, INC.,
                         Appellant,

                                  v.

 MARIO A. MATA, CENTROPLEX AUTOMOBILE RECOVERY, INC.,
JOHN F. THOMPSON d/b/a CENTROPLEX AUTOMOBILE RECOVERY,
            INC., REDSHIFT INVESTIGATION INC.,
             and BLAKE THORNTON VANDUSEN,
                          Appellees.



ON APPEAL FROM THE 353RD JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                             TRIAL COURT
                    CAUSE NO. D-1-GN-13-000677



   MOTION FOR LEAVE TO AMEND AND SUPPLEMENT BRIEF
         OF PLAINTIFF-APPELLEE MARIO A. MATA


                                E. JASON BILLICK, SBN: 24078230
                                WILLIAM B. GAMMON, SBN: 07611280
                                 GAMMON LAW OFFICE, PLLC
                                1201 Spyglass Drive, Ste. 100
                                Austin, Texas 78746
                                Phone: (512) 472-8909
                                Fax: (888) 545-4279
                                firm@gammonlawoffice.com
TO THE HONORABLE JUSTICES OF THIS COURT:

      E. Jason Billick and William B. Gammon of the GAMMON LAW OFFICE,

attorneys of record for Appellee Mario A. Mata, file this Motion for Leave to

Amend and Supplement Brief of Plaintiff-Appellee Mario A. Mata pursuant to

Texas Rule of Appellate Procedure 38.7. Appellee Mario A. Mata respectfully asks

this Court leave to amend and supplement his brief on or before Tuesday,

September 15, 2015, at 5:00 PM. In support, Appellee states as follows:

                               RELEVANT FACTS

1.    On February 17, 2015, Appellee Mario A. Mata filed his Brief of Plaintiff-

      Appellee, Pro Se.

2.    On March 9, 2015, Appellant Santander Consumer USA, Inc. filed its

      Reply Brief of Appellant to Brief of Appellee, Mario A. Mata. To date,

      there have been no other brief submissions.

3.    On April 10, 2015, the Gammon Law Office, PLLC, filed its appearance in

      this Court on behalf of Appellee Mario A. Mata.

4.    On August 26, 2015, this Court set this matter for oral argument on

      September 23, 2015 at 1:30 PM.

                               ARGUMENT

5.    This Court has held that "[a] brief may be amended or supplemented

      whenever justice requires, on whatever reasonable terms the court may


                                        1
     prescribe." Majeed v. Hussain, 2010 Tex. App. LEXIS 8477, *26 (Tex.

     App. Austin Oct. 22, 2010) (citing TEX. R. APP. P. 38.7). Generally, "a

     party must seek leave of court to file an amended or supplemental brief,

     and the appellate court has some discretion in deciding whether to allow

     the filing." Standard Fruit & Vegetable Co. v. Johnson, 985 S.W.2d 62, 65

     (Tex. 1998).

6.   Here, Appellee Mario A. Mata’s counsel did not file an appearance until

     after Maria A. Mata filed his brief pro se. Counsel has conducted an in-

     depth evaluation of the appeal in anticipation of the September 23, 2015,

     oral argument. Counsel has determined Mario A. Mata’s brief must be

     amended and supplemented so that it may accurately "acquaint the court

     with the issues in [this] case and…present [an] argument that will enable

     the court to decide the case.” TEX. R. APP. P. 38.9.

7.   Specifically, counsel for Appellee Mario A. Mata would like to raise an

     argument with regard to the issue of whether there is a valid agreement to

     arbitrate. Here, Plaintiff-Appellee has brought suit against Appellant, in

     relevant part, for breach-of-contract. The Court of Appeals of Texas for the

     Eighth District has held:

     Because arbitration is a creature of contract, we apply standard
     contract principles to determine the enforceability of arbitration
     agreements. See Prima Paint Corp. v. Flood & Conklin Mfg., 388
U.S. 395, 404 n.12, 87 S. Ct. 1801, 1806 n.12, 18 L. Ed. 2d 1270
                                        2
      (1967); Ysleta Indep. Sch. Dist. v. Godinez, 998 S.W.2d 700, 702
      (Tex. App.--El Paso 1999, no pet.). "A fundamental principle of
      contract law is that when one party to a contract commits a material
      breach of that contract, the other party is discharged or excused from
      any obligation to perform." Hernandez v. Gulf Group Lloyds, 875
S.W.2d 691, 692, 37 Tex. Sup. Ct. J. 731 (Tex. 1994). Thus, because
      material breach is a ground for revoking a contract, it should be a
      ground for revoking an arbitration agreement.

      Tri-Star Petroleum Co. v. Tipperary Corp., 107 S.W.3d 607, 612-613
      (Tex. App. El Paso 2003, pet. denied) (emphasis added).

8.    Appellant has brought this appeal with unclean hands. It attempts to rely

      upon an agreement it breached several years ago. Therefore, Appellee

      Mario A. Mata should, at the very least, be afforded the opportunity to

      amend and supplement his brief to adequately present this argument.

9.    Appellant is correct that the question of whether an enforceable agreement

      to arbitrate exists is a legal question that the appellate court reviews de

      novo. Rachal v. Reitz, 403 S.W.3d 840, 843 (Tex. 2013). Therefore, there

      are some legal arguments Appellee Mario A. Mata may raise for the first

      time on this appeal.

10.   Appellee Mario A. Mata respectfully asks this Court leave to amend and

      supplement its brief. Counsel for Appellee Mario A. Mata believes a

      supplemental and amended brief can be filed no later than Tuesday,

      September 15, 2015, at 5:00 PM.




                                        3
Respectfully submitted,


/s/ E. Jason Billick
E. JASON BILLICK, SBN: 24078230
WILLIAM B. GAMMON, SBN: 07611280
GAMMON LAW OFFICE, PLLC
1201 Spyglass Drive, Ste. 100
Austin, Texas 78746
Phone: (512) 472-8909
Fax: (888) 545-4279
firm@gammonlawoffice.com

Counsel for Appellee Mario A. Mata




        4
                      CERTIFICATE OF CONFERENCE
      Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5), I hereby certify
 that our office has conferred, or made a reasonable attempt to confer, with all
 other parties which are listed below about the merits of this motion on the 10th
 day of September, 2015.
David L. Treat, SBN: 20205300
 LINDOW STEPHENS TREAT, LLP
 ATTORNEY FOR APPELLEE RED SHIFT
 Method of contact: Email and telephone
 Results: Attorney for Appellee advised that they oppose this motion.

Karen C. Burgess, SBN: 00796276
 RICHARDSON + BURGESS, LLP
 ATTORNEY FOR APPELLEES CENTROPLEX AUTOMOBILE RECOVERY, INC. AND
 JOHN F. THOMPSON
 Method of contact: Email and telephone
 Results: Attorney for Appellee advised that they oppose this motion.

John S. Kenefick, SBN: 24006294
  MACDONALD DEVIN, P.C
  ATTORNEY FOR APPELLEE BLAKE THORNTON VANDUSEN
  Method of contact: Email and telephone
  Results: Attorney for Appellee advised that they do not oppose this motion.

Vicki W. Hart, SBN: 24046037
 DEVIN, NAYLOR & TURBYFILL, PLLC
 ATTORNEY FOR APPELLANT SANTANDER CONSUMER USA, INC.
 Method of contact: Telephone
 Results: Attorney for Appellant advised that they oppose this motion.

                                            /s/ E. Jason Billick
                                            E. Jason Billick




                                        5
                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

served by Pro-Doc e-service or facsimile on this the 11th day of September 2015:


Christopher A. Lotz                          Karen C. Burgess
David L. Treat                               RICHARDSON + BURGESS, LLP
LINDOW STEPHENS TREAT, LLP                   221 West 6th Street, Suite 900
The Vogue Building                           Austin, Texas 78701
600 Navarro Street, Sixth Floor              Tel: (512) 482-8808
San Antonio, Texas 78205                     Fax: (512) 499-8886
Tel: (210) 227-2200                          kburgess@richardsonburgess.com
Fax: (210) 227-4602                          Attorney for Appellees Centroplex
clotz@1stlaw.com                             Automobile Recovery, Inc. and
dlt@1stlaw.com                               John F. Thompson
Attorneys for Appellee Red Shift
Investigation, Inc.

John S. Kenefick                             Donald L. Turbyfill
John R. Sigety                               Deborah C. S. Riherd
MACDONALD DEVIN, P.C.                        Vicki W. Hart
3800 Renaissance Tower                       DEVIN, NAYLOR & TURBYFILL,
1201 Elm Street                              PLLC
Dallas, Texas 75270                          4801 Woodway, Suite 420-West
Tel: (214) 744-3300                          Houston, Texas 77056
Fax: (214) 747-0942                          Tel: (713) 622-8338
jkeneifick@macdonalddevin.com                Fax: (713) 586-7053
jsigety@macdonalddevin.com                   dturbyfil@dntlaw.com
Attorneys for Appellee                       driherd@dntlaw.com
Blake Thornton Vandusen                      vhart@dntlaw.com
                                             Attorneys for Appellant Santander
                                             Consumer USA, Inc.




                                      /s/ E. Jason Billick
                                      E. Jason Billick

                                         6